DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species VI, figures 27-32 in the reply filed on 8/6/2021 is acknowledged.
Claims 7, 8, 10, 12, 18-22 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/6/2021.
Regarding claim 12, claim 12 requires a rotationally fixed arrangement between elements 9 and 11, this is not shown in the elected species and therefore claim 12 is withdrawn.
Regarding claim 22, elastic regulating body 40 is only found in species IV, therefore claim 22 is withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the press on elment of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




1-6, 9, 13-16, 23, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodrie (2,837,323).
Regarding claim 1, Goodrie shows a sanitary insert unit (fig 1) comprising- a functional unit which provides a throughflow opening (inside of 11) and has an adjustment element (27), said adjustment element  is arranged so as to be movable or adjustable axially into the throughflow opening and out of the throughflow opening (fig 2, 3), an actuating element (12) arranged on the outflow side of the throughflow opening , the adjustment element being in driving connection with  said actuating element (fig 2) which is actuable from the outside, a sliding guide (outside of 11) having at least one run- bevel (13) that acts on at least one of  the actuating element  or the adjustment element (fig 2) to convert a rotational movement of the actuating element into an axial adjustment movement of the adjustment element (fig 2, 3).  
Regarding claim 2,  the sliding guide defines a closed guide track (threads are a closed track) by which the adjustment element  returns into a starting position at  latest after a full revolution of the actuating element (this is true if the actuating element has only been turned less than half a turn out from the position in figure 2 ).  
Regarding claim 3, the sliding guide is stop-free (threads are top free).  
Regarding claim 4, the sliding guide  is step-free or jump-free (threads are step or jump free).
Regarding claim  5, a gradient of the run-on bevel is dimensioned  such  that the sliding guide is self-locking (it locks in fig 3 and 2).
Regarding claim 6,  the run-on bevel forms a section of a  guide track (the track between threads).  

Regarding claim 13, further comprising at least one guide projection (14) which runs  on the run-on bevel.
Regarding claim 14,  the at least one  guide projection running on the run-on bevel  is connected in a rotationally fixed manner to the adjustment element (fig 2).  
Regarding claim 15, the adjustment element  is coupled in at least one of an axially movable or rotationally fixed manner (fig 2) to the actuating element.  
Regarding claim 16,  the sliding guide forms a single-sided guide (the outer surface of 11 has a single side).
Regarding claim 23,  an opening cross section of the throughflow opening is changeable with the adjustment element (fig 2, 3).  
Regarding claim 24,  the functional unit is a flow restrictor, and the adjustment element adjusts an opening cross section of the flow restrictor (fig 2, 3).  
Regarding claim 26,  the actuating element comprises a sieve or mesh  outlet structure (37, 42).


Claim(s) 1-6, 9, 11, 13-17, 23, 24 and 26-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Norling et al. WO2016/153409) using USPN 10,385,556 for references.
Regarding claim 1, Norling et al shows a sanitary insert unit (fig 1) comprising- a functional unit which provides a throughflow opening (3a) and has an adjustment element (20a), said adjustment element  is arranged so as to be movable or adjustable 
Regarding claim 2,  the sliding guide defines a closed guide track (fig 5, 6) by which the adjustment element  returns into a starting position at  latest after a full revolution of the actuating element (this is true if the actuating element has only been turned less than half a turn out from the starting position).  
Regarding claim 3, the sliding guide is stop-free (no stops of 34a).  
Regarding claim 4, the sliding guide  is step-free or jump-free (fig 6, 34a).
Regarding claim  5, a gradient of the run-on bevel is dimensioned  such  that the sliding guide is self-locking (element 35 locks it).
Regarding claim 6,  the run-on bevel forms a section of a  guide track (the top surface of 34a is a guide track  
Regarding claim 9,  the run-on bevel is formed on a housing part  or an-3- 5819150-1Applicant: Neoperl GmbH Application No.: Not Yet Known insert part (30).  
Regarding claim 11,  the adjustment element is guided in a rotationally fixed, but axially displaceable manner on  a housing part or an insert part (3a).

Regarding claim 14,  the at least one  guide projection running on the run-on bevel  is connected in a rotationally fixed manner to the adjustment element (fig 5, 6).  
Regarding claim 15, the adjustment element  is coupled in at least one of an axially movable (fig 5, 6) or rotationally fixed manner to the actuating element.  
Regarding claim 16,  the sliding guide forms a single-sided guide (34a has a single side).
Regarding claim 17,  the adjustment element  is configured to be pressed against the single-sided guide by at least one of an incident flow water (fig 1).  
Regarding claim 23,  an opening cross section of the throughflow opening is changeable with the adjustment element (fig 1).  
Regarding claim 24,  the functional unit is a flow restrictor, and the adjustment element adjusts an opening cross section of the flow restrictor (fig 1).  
Regarding claim 27, the  run-on bevel forms a section of a guide track that includes plateau sections (fig 4, 34a) in which a rotation of the actuating element does not bring about an axial adjustment of the adjustment element (fig 5, 6).
Regarding claim 28,  the  guide track has at least one latching depression (between high points of 34a) for receiving at least one guide projection (29a, 29b) on the adjustment element (9), said latching depression together with the at least one guide projection (35) produce  a latching resistance acting against rotation of the adjustment element (fig 5, 6).
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        10/20/2021